Citation Nr: 1632486	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  15-40 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for prostate cancer with probable metastatis at L2 as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his acquaintance


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.

The issue of payment or reimbursement for private medical expenses incurred at the Good Samaritan Regional Medical Center for care provided in January 2013 has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board notes that this matter may have been previously adjudicated by the appropriate AOJ, and, to the extent that it has, such a disposition should be appropriately memorialized in the VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for prostate cancer with probable metastatis at L2 as a result of exposure to ionizing radiation.  Specifically, the Veteran alleges that exposure to ionizing radiation during Operation Plumbbob caused his prostate cancer.  

The Veteran was previously denied service connection, because it was found that the calculated dose of radiation for individuals participating in Operation Plumbbob was too low to cause prostate cancer.  At a hearing before the Board held in July 2016, the Veteran argued that his previously calculated radiation dose was inaccurate, because it did not take into account the specialized nature of his work in-service.  Specifically, the Veteran testified that he was among a group of approximately 13 individuals chosen for their specialized knowledge in veterinary care and animal husbandry who participated in an experiment to test the effects of severe radiation exposure on pigs in order to estimate the effects of severe radiation exposure on humans.  The Veteran argued that, as a result of participating in this experiment, he was exposed to higher dose of radiation then the average soldier participating in Operation Plumbbob.  See Hearing Transcript.

When it is determined that the Veteran was exposed to ionizing radiation as a result of participating in atmospheric testing of nuclear weapons; he subsequently developed a radiogenic disease such as prostate cancer; and the prostate cancer became manifest five years or more after exposure; the matter shall be referred to the Under Secretary for Benefits for further consideration prior to adjudication.  38 C.F.R. §§  3.311(b)(1), (2)(xxiii), & (5)(iv).  Credible evidence that the Veteran was exposed to ionizing radiation during atmospheric nuclear weapon testing is contained within the record; including credible testimony from the Veteran, service records, and dose estimates from competent authorities.  Furthermore, medical evidence indicates that the Veteran was diagnosed with prostate cancer more than five years after exposure to ionizing radiation.  Therefore, this matter was required to be referred to the Under Secretary for Benefits prior to adjudication.  A review of the record before the Board does reveal a number of signed administrative opinions and worksheets signed by VA personnel, but it does not reveal a document unambiguously identified as an opinion by the Under Secretary for Benefits.  Therefore, this matter must be remanded in order to refer this matter to the Under Secretary for Benefits.

Additionally, the Board notes that during the hearing before the Board, reference was made to a 192 page government report available online possibly produced by the Department of Defense describing the result of the pig experiment during Operation Plumbbob.  See Hearing Transcript.  Such a report is not contained within the claims file.  As this matter is being remanded anyway, VA should contact the Veteran in order to request that he submit a copy of the report.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran in order to request that he provide a copy of any additional pertinent literature or reports that may shed additional light on his level of radiation exposure to include the report on the results of the pig experiment conducted during Operation Plumbbob that was referenced during his July 2016 hearing before the Board.

2.  Then refer this matter to the Under Secretary for Benefits for review in compliance with 38 C.F.R. § 3.311 (c) & (e).

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




